Citation Nr: 1000606	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals, right 
clavicle fracture, currently 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to 
August 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  This appeal was remanded by the Board 
in April 2004 for additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows impairment 
of the clavicle; but does not show limitation of motion of 
the arm to 25 degrees from the side, ankylosis of the 
shoulder, or impairment of the humerus.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
residuals, right clavicle fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code 5203 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in October 2004 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  In 
March 2006, the Veteran was also sent the notice provisions 
set forth in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an August 2006 statement of the case and an October 
2009 supplemental statement of the case issued after the 
notice was provided.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded VA medical examinations in October 2004 and June 
2009.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran asserts that an increased rating for his service-
connected right clavicle disability is warranted.  Ratings 
for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
Veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2009).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  

The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a Veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2009).  It is possible for a Veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

The Board has reviewed all the medical evidence of record.  
In an October 2004 VA Compensation and Pension Examination, 
the Veteran had visible prominence of the mid right clavicle 
with a palpable raised area.  The proximal end of the 
fracture appeared to lie over the distal end of the fracture.  
The end of the clavicle was nontender.  There was malunion, 
but no nonunion of the clavicle.  There was no palpable loose 
motion.  There was no false joint and no pain on motion.  
There was no redness, increased warmth, drainage, tenderness 
or swelling of the right clavicle.  There was some crepitus 
with elevation of the shoulder between 145 and 150 degrees.  
Forward elevation of the right shoulder was between 145 and 
150 degrees with stated pain.  There was a complaint of 
popping in the clavicle at the fracture site.  There was pain 
between 150 and 155 degrees abduction.  External rotation was 
90 degrees without pain.  Internal rotation was 80 degrees 
without pain.  He had normal strength in his shoulders which 
did not change after repetition.  There was no pain with 
resistive motion.  

In a June 2009 VA Compensation and Pension Examination, the 
Veteran had inflammation over the right collar bone with heat 
and tenderness.  He had pain and it was tender to palpation 
along the right clavicle and intermittent pain in general 
associated with lifting, the weather and lying on the right 
side of his body.  There was no fracture site motion.  He had 
a raised area of bony tissue over the fracture site.  The 
Veteran experienced severe flare-ups approximately 2 to 3 
weeks for a duration of 1 to 2 days.  During the flare-ups, 
the Veteran was unable to use his right arm for lifting or 
carrying.  The Veteran indicated that he was left hand 
dominant.  Range of motion in the right shoulder was flexion 
to 175 degrees, abduction to 165 degrees and internal and 
external rotation to 90 degrees.  There was no pain with 
range of motion testing.  

The Veteran's shoulder disability is current rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5203.  The highest rating provided under Diagnostic Code 5203 
is 20 percent.  As the Veteran is already receiving the 
maximum schedular rating provided under this code, a rating 
in excess of 20 percent cannot be assigned under 38 C.F.R. § 
4.71a, Diagnostic Code 5203.  

The Board will also consider other diagnostic criteria 
related to the shoulder and arm to determine whether an 
increased rating is warranted for the Veteran's disability.  
The Board notes that according to the Veteran's statement in 
the June 2009 VA Examination, he is left had dominant; 
therefore, his right shoulder is considered his minor 
extremity.  Ratings higher than 20 percent are provided for 
the minor shoulder/arm under Diagnostic Codes 5200, 5201 and 
5202.  The medical evidence of record does not show evidence 
of ankylosis of the scapulohumeral articulation, flail joint 
or fibrous union of the humerus.  Therefore, neither 
Diagnostic Code 5200 or 5202 is applicable to the Veteran's 
right shoulder disability.  

Further, limitation of motion of the minor shoulder to 
shoulder level is rated under Diagnostic Code 5201.  A 30 
percent rating is awarded for limitation of motion of no more 
than 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2009).  The Board notes that normal (full) range 
of motion of the shoulder is forward elevation (flexion) to 
180 degrees; abduction to 180 degrees, external rotation to 
90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  In this case, the range of motion as depicted 
in the October 2004 and June 2009 VA examinations shows that 
flexion was more than 25 degrees from the side.  As such, an 
increased evaluation is not warranted under this code. 

The Board has also considered the Veteran's complaints of 
pain.  During the October 2004 examination, there was no 
painful motion of the clavicle, but there was some pain 
during the motion testing.  There was also no evidence of 
pain, fatigability, weakness, or lack of endurance with 
repetitive motion of the right shoulder.  During the June 
2009 VA examination, the Veteran did not have pain in his 
right shoulder during range of motion testing.  Therefore, 
the objective medical evidence does not show that pain on use 
resulted in additional functional limitation to the extent 
that under the limitation of motion codes the Veteran's 
disability would be more than 20 percent disabling.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 20 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the 
October 2004 VA examination, the Veteran indicated that he 
was not working because of degenerative disc disease in his 
neck.  During the 2009 VA examination, the Veteran was not 
employed and there was only mild to moderate limitations on 
daily activities due to his clavicle disability.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2009) is 
not warranted. 


ORDER

Entitlement to an increased evaluation for residuals, right 
clavicle fracture, currently 20 percent disabling is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


